     Case 3:19-cv-00054-JM-BGS Document 130 Filed 12/02/20 PageID.1910 Page 1 of 2



 1    c
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ALEX MONTOYA, et al., individually                 Case No.: 19cv054 JM (BGS)
      and on behalf of all others similarly
12
      situated,                                          ORDER GRANTING IN PART AND
13                                      Plaintiff,       DENYING IN PART JOINT MOTION
                                                         TO AMEND THE COURT’S
14    v.                                                 SCHDEDULING ORDER TO
15                                                       EXTEND ALL DEADLINES BY
      CITY OF SAN DIEGO, et al.,
                                                         SIXTY (60) DAYS
16                                   Defendant.
17                                                       [ECF 127]
18
19          On November 27, 2020, the parties filed a Joint Motion seeking to extend all
20    deadlines by sixty days. 1 (ECF 127.) Having considered the parties Joint Motion and
21    supporting declaration explaining the parties’ delays in pursuing discovery without Court
22    approval, what discovery has been sought, and what discovery is outstanding, the Court
23
24
      1
25     The parties filed a joint motion to extend all deadlines by 90 days on November 13,
      2020. (ECF 115.) It was denied without prejudice on November 17, 2020 because the
26    parties failed to identify what discovery had been completed, what discovery remained,
27    or when the parties commenced discovery. (Id.) It also failed to explain why the parties
      delayed commencing discovery during settlement negotiations without seeking a stay of
28    discovery from the Court.

                                                     1
                                                                                 19cv054 JM (BGS)
     Case 3:19-cv-00054-JM-BGS Document 130 Filed 12/02/20 PageID.1911 Page 2 of 2



 1    finds extension of some of the deadlines is warranted, although not for the sixty days
 2    requested. The Court extends the following deadlines.
 3            1.    All discovery needed for purposes of class certification must be completed
 4    by January 5, 2021.
 5            2.    Any motion for class certification shall be filed no later than January 29,
 6    2021.
 7            3.    All fact discovery shall be completed by all parties by February 19, 2021.
 8            4.    The parties shall designate their respective experts in writing by March 10,
 9    2021.
10            5.    The date for exchange of rebuttal experts shall be by March 24, 2021.
11            6.    By April 21, 2021, each party shall comply with the expert disclosure
12    provisions in Rule 26(a)(2)(B) and (C) of the Federal Rules of Civil Procedure.
13            7.    Any party shall supplement its disclosure regarding contradictory or rebuttal
14    evidence under Fed. R. Civ. P. 26(a)(2)(D) by May 5, 2021.
15            8.    All expert discovery shall be completed by all parties by May 21, 2021.
16            9.    All other pretrial motions must be filed by June 11, 2021.
17            No other deadlines set in the May 6, 2020 Scheduling Order are modified and all
18    other provisions of that Order still apply.
19            IT IS SO ORDERED.
20    Dated: December 2, 2020
21
22
23
24
25
26
27
28

                                                    2
                                                                                    19cv054 JM (BGS)
